Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments filed 09/21/2022 have been fully considered but are not persuasive.  Applicant traverses the applied prior art on the basis it does not teach the “L2A heat exchanger to comprise fluid or secondary coolant from at least one computing device.”  Applicant explains the language should be interpreted as a computing device that provides fluid or secondary coolant to the L2A heat exchanger.  The Examiner respectfully disagrees.  Moreover, it is noted the language “to be located” and “to comprise fluid…” represents intended use language that is not given patentable weight, infra Non-Final Office Action. Nevertheless, if the claim is given patentable weight, the Examiner respectfully submits the following analysis. 
    The claim language is interpreted as a L2A heat exchanger that can receive i) a fluid or ii) a secondary coolant from a computing device.  The specification does not expressly limit the claimed fluid as exclusively being sourced by the computer device.  Applicant’s specification teaches the fluid is provided from multiple sources including, but not limited to, a pre-loaded heat exchanger fluid or local coolant (0064 e.g. “In at least one embodiment, when there are series configured cold plates 210A, B, an intermediate line 216 may be provided. In at least one embodiment, one or more cold plates 210A-D may support distinct ports and channels for a secondary coolant of a secondary cooling loop or a different fluid, such as a local coolant circulated from a pre-loaded L2A heat exchanger), see also other fluid sources provided to the heat exchanger 0084 (e.g.  “In at least one embodiment, a separate facility or primary manifold 360 provides fluid or local coolant between one or more L2A heat exchangers 364 and one or more racks 302,” see also fluids provided flow controllers (0089 e.g. “ In at least one embodiment, at least one processor may cause at least one flow controller to enable flow of fluid or local coolant through an L2A heat exchanger and may be adapted to prevent flow of secondary coolant to a secondary cooling loop.”)
    Accordingly, the BRI of the alternative claim language does not limit the fluid to be solely provided by a computer device.  In the instant case, Gao teaches a L2A heat exchanger to receive at least fluid (Figure 1-120, 112, 106 , 0028 e.g. see fluid distribution loop within L2A heat exchanger).  
   In response to Applicant’s argument directed to altering the principle of operation (e.g. the other cited art cannot cure this deficiency), the Examiner submits the utilization of liquid-to-air heat exchangers for use in cooling a server would not “"suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate."), see MPEP 2143.01.  
    As per claim 16, Applicant traverses the application of Gao based on whether the L2A heat exchanger provides “cooling for any sort of fluid of secondary coolant.”  The Examiner respectfully disagrees because Gao teaches a L2A heat exchanger as selectively providing liquid coolant to a liquid-to-liquid heat exchanger for cooling a secondary cooling loop (Figure 1-104, 102, 106, 0057, Figure 4 e.g. see cooling the secondary loop via employing a liquid-to air heat exchanger used in combination with a liquid-to-liquid heat exchanger, see also 0035 e.g. “. In this case, the warmed up external liquid that absorbed thermal energy from the air can be directed to and used by the liquid-to-liquid heat exchanger to further absorb thermal energy from rack liquid. )
    Claim 8 Discussion:
         It is noted that claim 1 recites an intended use of the heat exchanger, namely “to be cooled by a fan wall” and “to be located.”  A heat exchanger that has yet to be located within a rack is associated with a plurality of conduits to divert air from a fan wall to the L2A heat exchanger.   Claim 8 limitations are not given patentable weight because it would require the L2A heat exchanger be integrated within the rack while raising potential 112 indefinite issues for omitting an essential element such as the L2A needs to be part of the rack to receive air from a fan wall. 
    Nevertheless, claim 1 recites a fan wall that provides cooling for the L2A heat exchanger, where a fan wall is interpreted as a supporting surface for the fan or multiple fans coupled to a heat exchanger.  Gao teaches multiple configurations of a fan wall for cooling the L2A heat exchanger (0029 e.g. “Different fan configurations and positions are possible….. In other cases, only the liquid-to-air heat exchangers have fans while the rack components do not have fans.”). 
    (The context of the specification uses these fans to provide cooling, 0064-65, 0070-71. In either case, fans suctioning air away from a heat exchanger or blowing air to the heat exchanger provide a thermal exchange from a heat exchanger to an ambient environment).  
    
       Rockenfeller teaches multiple conduits for directing cooling airflow to one or more heat exchangers (Col 3 lines 18-22 e.g. One or more flow splitters may also be used with or formed by the baffles to separate an air stream into a plurality of component cooling passageways which may (or may not) be rejoined. One or more flow splitters may also be used with or formed by the baffles to separate an air stream into a plurality of component cooling passageways which may (or may not) be rejoined, see also Figure 3, col 5 lines 49-67 e.g. FIG. 3 illustrates another example of an open electronic apparatus housing 40 having an inlet port 42, two outlet ports 43 and 46. Air flow from the inlet port is divided by flow splitter 41 cooperating with air ducts 44 and 45 and fans 39 and 49 to direct two parallel streams of air to sequentially and serially cool different electronic components. A Solid metal thermal conductor 48 is shown installed through the wall for cooling one of the air streams. FIG.3 also illustrates the use of a heat pipe 47 installed through the wall of the apparatus for directing heat from component E to be rejected exteriorly of the housing. A heat sink or plate may be used to direct heat from a component to the heat pipe.)
    Accordingly, associating a conduit per fan for directing cooling airflow toward a heat exchanger, as per Rockenfferl, as applied to the heat exchanger fans of Gao, directs multiple airflows for cooling a heat exchanger.  
     Moreover, the claim limitation comprising “associated with a door”  is grouped together with a fan or multiple fans by being part of the cooling system, where a rack comprises a door (0064 e.g. Note that electronic rack 900 can be either open to the environment or partially contained by a rack container, as long as the cooling fans can generate airflows from the frontend to the backend.  A door is interpreted as a structure providing access to a component.  The claim language does not define the structural location of the fan wall with the door or what associated means.)
   If Applicant intends a fan wall to mean other than a series of fans connected to a surface, then Applicant should claim the other meaning.
     The Examiner submits Gao, in combination with the applied prior art, teaches each and every limitation based on interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 10-11,13, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (PG/PUB 20210051819).


Claim 1:
     A datacenter cooling system, comprising: 
     a liquid-to-air (L2A) heat exchanger to be located overhead relative to plurality of racks of a datacenter and to extend across the plurality of racks, the L2A heat exchanger to comprise fluid or secondary coolant from at least one computing device, the L2A heat exchanger to be cooled by a fan wall that is associated with at least one of the plurality of racks (Figure 1, ABSTRACT, 
0026, 0057, 0028,  see controlled liquid flow to an above L2A heat exchanger based on temperature for a plurality of racks. 
       Examiner Note: the limitation “to be located” and “to be cooled” represents an intended use of a heat exchanger.  The L2A heat exchanger is not limited by the claim limitations regarding the location or actual cooling.  For purposes of examination and advancing prosecution, the claim limitations are examined in light of presumed structural and functional limitations where an otherwise L2A heat exchanger would read on the claims.)

Claim 3
 The datacenter cooling system of claim 1, further comprising: at least one flow controller associated with the L2A heat exchanger, the at least one flow controller to be enabled based in part on a cooling requirement for the secondary coolant or for the at least one computing device (0026, 0033-34, *0057, 0064, 0068-69)

Claim 4
 The datacenter cooling system of claim 1, further comprising: at least one cold plate associated with the at least one computing device and having ports for microchannels to support flow of the secondary coolant and to support flow of the fluid distinctly from the secondary coolant (0006, 0026, 0034, 0060, 0025 ) 


Claim 10. 
    The datacenter cooling system of claim 1  further comprising: at least one processor to enable a first mode of a datacenter cooling system to provide cooling from the L2A heat exchanger and to enable a second mode to provide cooling from a secondary cooling loop associated with a primary cooling loop and a chilling facility (see parallel cooling flow from other/secondary cooling loops (0057, see cooling loop associated with heat exchanger and second/another loop associated with external supply which cooperate based on temperature measurements)

Claim 11. 
     A processor comprising one or more circuits, the one or more circuits to determine a cooling requirement for at least one computing device, the processor to cause a liquid-to-air (L2A) heat exchanger to provide cooling for fluid or secondary coolant associated with the at least one computing device, the L2A heat exchanger located overhead relative to a plurality of racks of a datacenter and extending across the plurality of racks, the L2A heat exchanger cooled by a fan wall associated with at least one of the plurality of racks, supra claim 1


Claim 13. 
    The processor of claim 11, further comprising: an input to receive sensor inputs from sensors associated with the at least one computing device, a rack, a secondary coolant, or the fluid, the processor to determine a first cooling requirement associated with a secondary cooling loop and a second cooling requirement associated with the L2A heat exchanger, based in part on the sensor inputs (0057, see loop associated with heat exchanger, supra claim 1)


Claim 26. 
   A method for datacenter cooling system, comprising: providing a liquid-to-air (L2A) heat exchanger to be located overhead relative to plurality of racks of a datacenter and to extend across the plurality of racks; 125 \\NORTHCA - 1R2674/018701 - 3703464 v2determining cooling requirements for at least one computing device of a rack of the plurality of racks; enabling the L2A heat exchanger to comprise fluid or secondary coolant from the at least one computing device; and enabling the L2A heat exchanger to be cooled by a fan wall that is associated with at least one of the plurality of racks, supra claim 1)

Claim 27
The method of claim 26, further comprising: determining, using at least one processor, a temperature associated with the at least one computing device in the plurality of racks; determining a first cooling requirement or a second cooling requirement using the temperature; and causing, based in part on the first cooling requirement or the second cooling requirement, the L2A heat exchanger or a secondary cooling loop to cause cooling of the at least one computing device, supra claim 1

Claim 28
The method of claim 27, further comprising: receiving, in at least one processor, sensor inputs from sensors associated with the at least one computing device, the rack, the secondary coolant, or the fluid; and determining, using the at least one processor, the first cooling requirement and the second cooling requirement based in part on the sensor inputs, supra claim 1


Claim 29. 
    The method of claim 26, further comprising: enabling the L2A heat exchanger to dissipate heat overhead relative to the plurality of racks within a datacenter using the fan wall, the fan wall associated with a rear door of the at least one of the plurality of racks, ABSTRACT, figures 1-4
  Claim 30
The method of claim 26 but does not expressly teach a change in coolant  further comprising: receiving, by at least one processor, sensor inputs from sensors associated with the at least one computing device; determining, by the at least one processor, a change in a coolant state based in part on the sensor inputs; and causing, based in part on the change in the coolant state, the L2A heat exchanger to cause cooling of the at least one computing device (0057, see detecting temperature changes associated with coolant state and selectively controlling fluid flow to multiple loops, including the liquid to air heat exchanger)







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,5,7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (PG/PUB 20210051819) in view over Campbell (PG/PUB 20140068943).


Claim 2
 The datacenter cooling system of claim 1 but does not expressly teach “instead of a secondary cooling loop.”  Campbell  teaches “instead of a secondary cooling loop.” 
  at least one processor to determine a temperature associated with the at least one computing device or the secondary coolant (Gao, 0057, see temperature comparison and coordinating coolant flow to at least the L2A heat exchanger) and to enable the L2A heat exchanger to provide cooling instead of a secondary cooling loop (Campbell, 0017, Figure 11B e.g. as interpreted, upon  an unavailable/failure of a secondary./another cooling loop, isolate the L2A heat exchanger to provide cooling using its loop instead of other cooling loops by selective valve control  (Campbell, Figure 11B, 1124, 1134.  Examiner note, the secondary loop is not defined and is interpreted as an associated cooling loop with the L2A heat exchanger cooling loop.)  
    Accordingly, one of ordinary skill in the art applying the teachings of Campbell to Gao would achieve an expected and predictable result of isolating the heat exchanger to provide liquid cooling opposed to other cooling loops in the event of failure. One of ordinary skill in the art would be motivated to maintain cooling and system operation in light of failures, as described by Campbell, 0003-0004. Campbell and Gao further share the same field of endeavor comprising thermal regulation and Campbell is reasonably pertinent to the problem of regulating fluid flow based on temperature requirements. 
   


Claim 5. 
The datacenter cooling system of claim 1 but does not expressly teach “instead of a secondary cooling loop.”  Campbell  teaches “instead of a secondary cooling loop.” 
      at least one processor to receive sensor inputs from sensors associated with the at least one computing device or the secondary coolant (0054-0057),  the at least one processor to enable the L2A heat exchanger to provide cooling for the at least one computing device instead of from a secondary cooling loop (0017, Figure 11B e.g. as interpreted, upon failure of a secondary cooling loop, isolate the L2A heat exchanger to provide cooling using its loop instead of other cooling loops by selective valve control  (Campbell, Figure 11B, 1124, 1134.  Examiner note, the secondary loop is not defined and is interpreted as an associated cooling loop with the L2A heat exchanger cooling loop.  

    Accordingly, one of ordinary skill in the art applying the teachings of Campbell to Gao would achieve an expected and predictable result of isolating the heat exchanger to provide liquid cooling opposed to other cooling loops in the event of failure. One of ordinary skill in the art would be motivated to maintain cooling and system operation in light of failures, as described by Campbell, 0003-0004. Campbell and Gao further share the same field of endeavor comprising thermal regulation and Campbell is reasonably pertinent to the problem of regulating fluid flow based on temperature requirements. 

Claim 7. 
 The datacenter cooling system of claim 1 but does not expressly teach “prevent flow to the secondary coolant loop.”  Campbell teaches “prevent flow to a secondary coolant loop.”
    122\\NORTHCA - 1R2674/018701 - 3703464 v2at least one processor to cause at least one flow controller to enable flow of the fluid or the secondary coolant through the L2A heat exchanger (0057) and to prevent flow of the fluid or the secondary coolant to a secondary cooling loop (Campbell, Figure 11B, 0070, “S1”/ “S2” (loop association), see cooling loop failure associated with MCU failure), not defined by the claim language, the heat exchanger is enabled to provide coolant to the computing components via controlling isolation valves. The secondary coolant is provided to the heat exchanger via isolating other loops from receiving the secondary coolant flow)
    Accordingly, one of ordinary skill in the art applying the teachings of Campbell to Gao would achieve an expected and predictable result of isolating the heat exchanger to provide liquid cooling opposed to other cooling loops in the event of failure. One of ordinary skill in the art would be motivated to maintain cooling and system operation in light of failures, as described by Campbell, 0003-0004.  Campbell and Gao further share the same field of endeavor comprising thermal regulation and Campbell is reasonably pertinent to the problem of regulating fluid flow based on temperature requirements.


Claim 9. 
    The datacenter cooling system of claim 1 but does not expressly teach “prevent flow to the secondary coolant loop.”  Campbell teaches “prevent flow to a secondary coolant loop.”
 teach the further comprising: at least one flow controller associated with the L2A heat exchanger and a secondary cooling loop, the at least one flow controller to support flow of the fluid through the L2A heat exchanger and to prevent flow of the secondary coolant to the secondary cooling loop, supra claim 7
      Accordingly, one of ordinary skill in the art applying the teachings of Campbell to Gao would achieve an expected and predictable result of isolating the heat exchanger to provide liquid cooling opposed to other cooling loops in the event of failure. One of ordinary skill in the art would be motivated to maintain cooling and system operation in light of failures, as described by Campbell. Campbell and Gao further share the same field of endeavor comprising thermal regulation and Campbell is reasonably pertinent to the problem of regulating fluid flow based on temperature requirements.




Claim 12. 
     The processor of claim 11, further comprising: an output to provide signals for the at least one flow controller to enable flow of the fluid through the L2A heat exchanger and to prevent flow of the secondary coolant to a secondary cooling loop, supra claim 7 rationale. 



Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over KO (PG/PUB 20210190362)

Claim 6. 
The datacenter cooling system of claim 5 but does not teach the neural network limitations.  KO teaches the neural network limitations.
  one or more neural networks to receive the sensor inputs and to infer the change in the power state or the coolant state (KO, 0239-0248, 0271, see receiving at least input temperature and predicting output temperature)  
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of KO and Gao would achieve an expected and predictable result comprising one or more neural networks to receive the sensor inputs and to infer the change in the power state or the coolant state.  One of ordinary skill in the art would be motivated to apply KO for determining optimal control settings based on temperature predictions, as described ,0009-0014.

Claim 14. 
    The processor of claim 13 but does not teach the neural network limitations.  KO teaches the neural network limitations.
 one or more neural networks to receive the sensor inputs and to infer the first cooling requirement and the second cooling requirement ((KO, 0239-0248, 0271, see receiving at least input temperature and predicting output temperature)  
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of KO and Gao would achieve an expected and predictable result comprising one or more neural networks to receive the sensor inputs and to infer the change in the power state or the coolant state.  One of ordinary skill in the art would be motivated to apply KO for determining optimal control settings based on temperature predictions, as described ,0009-0014.



  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Rockenfeller (USPN 7212403)
Claim 8. 
 The datacenter cooling system of claim 1 but does not teach the plurality of conduits.  Rockenfeller teaches the plurality of conduits.
     a plurality of conduits to divert air from the fan wall to the L2A heat exchanger, the fan wall associated with a rear door of at least one of the plurality of racks (Rockenfeller, Figure 3, see split branches of flow per fan)

    Accordingly ,one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Rockenfeller for providing multiple conduits per fan when applied to the fan wall of Gao would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to modify the fan wall to provide maximum cooling based on priority, as described by Rockenfeller, Col 2 lines 15-36.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Lihiri (PG/PUB 20140365195) in view over Belady (PG/PUB 20080205003)

Claim 15. 
    The processor of claim 11 but does not teach the infer, secondary cooling loop failure, and activate the heat exchanger limitations.  Lihiri teaches the infer limitations and Belady teaches a secondary cooling loop failure and activate the heat exchanger, see also Gao for the air to liquid heat exchanger in the context of the analysis.

one or more neural networks to infer ((Lihiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring, see also root cause analysis, infra analysis where a secondary loop failure is provided for analysis to the neural network for determining root cause/correlations between related variables), a failure of a secondary cooling loop (Belady,  0006, 0012-0013, 0026, see cooling loop failure/unavailable), the one or more circuits to cause at least one flow controller to activate the L2A heat exchanger (Belady, see controlling flow to heat exchanger, ABSTRACT, Figure 1, 0015, see secondary coolant is brought online, see also Gao for operating the L2A heat exchanger, 0057)

Accordingly, one of ordinary skill in the art applying root cause analysis via neural analysis, as per Lahiri, to the detected failure of a secondary cooling loop and activating another heat exchanger via flow control, as per Belady, and given a means to control the liquid to air heat exchanger, as per Gao, would achieve an expected and predictable result while optimizing system reliability via redundancy upon identify the cause of the failure and taking remedial action to maintain temperature.  Lahiri teaches a means for inferring a relationship between cause and effect by employing neural analysis and is reasonably pertinent to the problem of identifying failures, see 0004-0005, while Belady expressly provides a cause of a cooling failure associated with a cooling system associated with faults and controlling secondary cooling systems, 0002, while Gao provides means for providing additional cooling using the L2A heat exchanger.   The cited prior art is reasonably pertinent to determining sources of error and taking remedial action to maintain system temperatures.   Accordingly, one of ordinary skill in the art would realize an improved invention by at least inferring sources of failure and taking remedial action.

Claims 16, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Lahiri (PG/PUB 2014/0365195) in view over Goff (PG/PUB 20200379529)

Claim 16. 
      A processor comprising one or more circuits but does not expressly teach the neural network to infer a cooling requirement exists as described below.  Lahiri teaches the neural network limitation as described below and Goff teaches that a cooling requirement exists using machine learning.

  the one or more circuits to train one or more neural networks to infer, from sensor inputs of sensors associated with a computing device, a fluid, or a secondary coolant that a cooling requirement exists (Lahiri, 0006-0008, 0020-0075, see training a neural network based on input/output data for providing a prediction,  and see Goff for inferring a cooling need exists based temperature measurements using a predictive model based on machine learning at a location, and see Gao for the location corresponding to a secondary loop of the heat exchanger among multiple cooling loops),  the processor to cause a liquid-to-air (L2A) heat exchanger to provide cooling for the fluid or the secondary coolant using the L2A heat exchanger located overhead relative to plurality of racks of a datacenter and extending across the plurality of racks, the L2A heat exchanger cooled by a fan wall associated with at least one of the plurality of racks (Gao, ABSTRACT, 0057, Figure 1, for activating a heat exchanger in response to a cooling failure, see Goff for corrective action involving fluid flow control based on determining a cooling requirement exists responsive to detecting cooling deviations, 0123, ABSTRACT, see activating the L2A heat exchanger, as per Gao, 0057)
 
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Goff for determining whether a cooling requirement exists based upon applying machine learning for developing a prediction model based on measurements applied (generally applied to a flow of fluid for cooling), when applied to the cooling flow measurements of Gao, 0057 (see secondary cooling loop associated with heat exchanger), and give that neural networks are trained and are trained using historical data to provide a prediction, as per Lahiri, would achieve an expected and predictable result of training a neural network to provide a prediction model of a normal temperature variation and abnormal temperature variation at a heat exchanger loop such that corrective action in the form of activating the heat exchanger is implemented.
   
Claim 19
 The processor of claim 16, further comprising: an output to provide signals to cause one or more of the L2A heat exchanger or a secondary cooling loop to be adjusted to address different cooling requirements (Gao, 0057)

Claim 20
 The processor of claim 16  further comprising: an input to receive the sensor inputs associated with a temperature from the at least one computing device, the secondary coolant, or the fluid, the one or more neural networks 124 \\NORTHCA - 1R2674/018701 - 3703464 v2trained to infer a change in coolant state has occurred based in part on the temperature and on prior temperatures,  the one or more circuits to enable or disable the L2A heat exchanger, supra claim 16 for enabling a L2A heat exchanger based upon a cooling requirement via a change in temperature at the secondary cooling loop.
     Claim 20 is rejected under the combination of prior art and rationale to combine as claim 16

Claim 21
A processor comprising one or more circuits  the one or more circuits to comprise one or more neural networks to infer, from sensor inputs of sensors associated with a computing device, a fluid, or a secondary coolant that a cooling requirement exists, the processor to cause a liquid-to-air (L2A) heat exchanger to provide cooling for the fluid or the secondary coolant using the L2A heat exchanger located overhead relative to plurality of racks of a datacenter and extending across the plurality of racks, the L2A heat exchanger cooled by a fan wall associated with at least one of the plurality of racks.   

Claim 21 is rejected under the same rationale and combination of prior art as claim 16

Claim 23 
The processor of claim 21, further comprising: the one or more neural networks to receive the sensor inputs and to infer a first cooling requirement associated with a secondary cooling loop and a second cooling requirement associated with the L2A heat exchanger based in part on an analysis of prior sensor inputs and prior cooling requirements, supra claim 16 (e.g. see neural learning of cooling requirement based on temperature variance of the heat exchanger loop (e.g. secondary loop)

Claim 23 is rejected under the same rationale and combination of prior art as claim 16

Claim 24
 The processor of claim 21, further comprising: an output to provide signals to cause one or more of the L2A heat exchanger or a secondary cooling loop to be adjusted to address different cooling requirements (Gao, 0057)


Claim 25
   The processor of claim 21, further comprising: an input to receive the sensor inputs associated with a temperature from the at least one computing device, the secondary coolant, or the fluid, the one or more neural networks trained to infer a change in coolant state has occurred based in part on the temperature and on prior temperatures, the one or more circuits to enable or disable the L2A heat exchanger, supra claim 16

Claim 25 is rejected under the same rationale and combination of prior art as claim 16


Claims 17-18 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Lahiri (PG/PUB 2014/0365195) in view over Goff (PG/PUB 20200379529) in view over Campbell (PG/PUB 20140068943) 

Claim 17. 
    The processor of claim 16 but does not expressly teach “prevent a flow of the secondary coolant to a secondary cooling loop.”  
    an output to provide signals for the at least one flow controller to enable flow of the fluid through the L2A heat exchanger and to prevent flow of the secondary coolant to a secondary cooling loop of a datacenter cooling system (Campbell, Figure 11B, 0070, “S1”/ “S2” (loop association), see cooling loop failure associated with MCU failure), not defined by the claim language, the heat exchanger is enabled to provide coolant to the computing components via controlling isolation valves.)
         Accordingly, one of ordinary skill in the art applying the teachings of Campbell to Gao would achieve an expected and predictable result of isolating the heat exchanger to provide liquid cooling opposed to other cooling loops in the event of failure. One of ordinary skill in the art would be motivated to maintain cooling and system operation in light of failures, as described by Campbell, 0003-0004. Campbell and Gao further share the same field of endeavor comprising thermal regulation and Campbell is reasonably pertinent to the problem of regulating fluid flow based on temperature requirements. 

   

Claim 18. 
     The processor of claim 16 but does not expressly teach the first and second cooling requirements.    Gao, as modified by Lahiri and Goff teaches learning at least requirements for a cooling system and Gao, as modified, teaches first and second cooling loops:
      the one or more neural networks to receive the sensor inputs and to be trained to infer a first cooling requirement associated with a secondary cooling loop and a second cooling requirement associated with the L2A heat exchanger based in part on an analysis of prior sensor inputs and prior cooling requirements (Gao, see secondary cooling loop associated with heat exchanger and see cooling requirement associated with the heat exchanger, 0057.  The claim does not define the secondary cooling loop in terms of location or flow route, see also claim 16 for inferring a cooling requirement exists at a heat exchanger location having the secondary cooling requirement)
    Accordingly, one of ordinary skill in the art applying the teachings of Lahiri for determining relationships between input and output variables using neural learning to the teachings of Gao for determining temperature and cooling flow needs for a heat exchanger loop, i.e., the cooling requirement for the liquid flow loop, to the teachings of Goff for determining cooling needs based on a temperature variation based upon machine learning would achieve an expected and predictable result.  One of ordinary skill in the art would be motivated to learn cooling requirements for multiple loops as a matter of design choice in light of the finite and quantifiable cooling loops and given a means to provide prediction models per loop in order to implement corrective action based upon determining a cooling variance.          
 

Claim 22
 The processor of claim 21 but does not teach “prevent flow of a secondary coolant”  Campbell teaches “prevent flow of a secondary coolant to a secondary cooling loop.”
 
     an output to provide signals for the at least one flow controller to enable flow of the fluid through the L2A heat exchanger and to prevent flow of the secondary coolant to a secondary cooling loop of a datacenter cooling system, supra claim 17
     Accordingly, one of ordinary skill in the art applying the teachings of Campbell to Gao would achieve an expected and predictable result of isolating the heat exchanger to provide liquid cooling opposed to other cooling loops in the event of failure. One of ordinary skill in the art would be motivated to maintain cooling and system operation in light of failures, as described by Campbell, 0003-0004. Campbell and Gao further share the same field of endeavor comprising thermal regulation and Campbell is reasonably pertinent to the problem of regulating fluid flow based on temperature requirements. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan Wall Cooled Heat Exchangers
20100136895 – Figure 4 405A -> 420A.
11071231  2019004668-234  7447022

Heat exchanger w/ learning
20210180891


Power response
20200379529, see logic for corrective action responsive t


Inferences 
   20210342212   20140365195 20200409782  20210028973
20200379529:   20220067587  20210342212  (relationships) 20210081833  20130151447 

Cooling Requirement
0056-57 -20210051819, cooling requirement

     Loop failure
          8395896    10925192  20210056384

Cold plate

20140068943 20140068943 20210092880  20140202678 

Neural based flow
20220007549  20220004475   20210307199 20210056384  7620613 20210056384 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117